Citation Nr: 0121984	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  97-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a retroactive apportionment of the veteran's 
improved disability pension benefits on behalf of his son, 
Juan, in the custody of the appellant.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated August 20, 1999, which vacated 
a March 1998 Board decision and remanded the case for further 
development.  The matter arose from a March 1997 decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Montgomery, Alabama.  

In June 2000, the Board remanded the case to the RO for 
additional development.  The Board instructed the RO to 
conduct additional development, in essence, to investigate 
the appellant's claim that the veteran and his spouse worked 
during the period in which the veteran received VA 
nonservice-connected disability pension benefits.  She 
claimed that the veteran and his spouse had income not 
reported to VA which if considered would demonstrate that no 
financial hardship to the veteran would result from 
apportionment.  In response, the RO issued correspondence 
requesting information from the veteran and the appellant.

In correspondence dated in February 2001, the RO notified the 
veteran that his VA nonservice-connected disability pension 
benefits had been terminated effective from January 1, 1994.  
Subsequently, the RO received information and correspondence 
from the veteran that may be construed as a notice of 
disagreement from the February 2001 decision to terminate 
benefits.  The Court has held that where the Board finds a 
notice of disagreement has been submitted from a matter which 
has not been addressed in a statement of the case the issue 
should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes the veteran was originally awarded 
entitlement to VA nonservice-connected disability pension 
benefits effective from July 16, 1993, and that the appellant 
first submitted a claim for apportionment of those benefits 
in August 1994.  The Board finds the issue of whether 
termination of VA pension benefits effective from January 1, 
1994, was proper is "inextricably intertwined" with the 
present matter certified for appellate review.  The Court has 
held that all issues "inextricably intertwined" with an 
issue certified for appeal should be identified and fully 
developed prior to appellate review of the certified issue.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the 
case must be remanded to the RO for additional development.

In addition, as the record indicates the veteran is no longer 
receiving VA benefit payments, the Board finds the matter on 
appeal is more appropriately styled as listed on the title 
page of this decision.

The Board also notes that the veteran raised the issue of 
entitlement to service connection disability compensation in 
correspondence dated in August 1997.  This matter is referred 
to the RO for appropriate action.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

As noted above, the Board finds the veteran has submitted a 
notice of disagreement from the February 2001 decision as to 
whether termination of VA pension benefits effective from 
January 1, 1994, was proper.  As a timely notice of 
disagreement has been filed, the Board's jurisdiction has 
been triggered and the issue must be REMANDED so that the RO 
can issue a statement of the case on the underlying claim 
which adequately notifies the veteran of the action necessary 
to perfect an appeal.  

In addition, as a determination concerning the termination of 
benefits effective January 1, 1994, will affect whether or 
not VA payments subject to retroactive apportionment exists, 
the Board finds the matter is "inextricably intertwined" 
with the present issue certified for appellate review.  See 
Harris, 1 Vet. App. 180.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should issue the veteran a 
statement of the case as to the issue of 
whether termination of VA pension 
benefits effective from January 1, 1994, 
was proper.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his accredited 
representative the requisite period of 
time for a response.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



